Title: From James Madison to Thomas Jefferson, 17 June 1793
From: Madison, James
To: Jefferson, Thomas


My dear SirOrange June 17. 1793
Your favor of the 9th. I recd. late last night by a messenger from the neighbourhood of Fredg. who returns early this morning. I have therefore not had time to read the papers inclosed in it and even the letter itself but hastily. Its silence as to France is a cordial to the fears we have been kept in by the newspapers & reports here, of hearing every moment of her final catastrophe. If the army had stood by Dumourier’s treason, as was the uncontradicted idea for a time, scarce a possibility seemed to remain of any other result. I fell in two days ago with French Strother who was returning circuitously from Richmond. He had seen W. Nicholas on his way, & spoke of him as among the decided friends of the French cause. In general I discovered that his testimony and conviction corroborated the fact that the people of this country, where you can not trace the causes of particular exceptions, are unanimous & explicit in their sympathy with the Revolution. He was in Richmond during the session of the Court of the U. S. & heard the opinions of the Judges on the subject of the British debts. Jay’s he says was that the depreciated paymts. into the Treasury discharged the debtor, but leave the State liable to the Creditor. It would be a hard tax on those who have suffered themselves by the depreciation to bear such a burden. It would be severely felt by those who put money into the Treasury on loan & have received certificates by the scale, & those again further reduced by the modifications of the assumption. I asked S. who told me he was under the same roof with Jay & a good deal in his Society, what language he held on French topics. He never opened his lips, was the answer. In Fredg. on his way to Richmond, he was less reserved. I understood that in a conversation there with M. Page who was full of zeal, on the side of France, his enmity broke out in a very decided tone.
We have had no rain since my last which was of the 13th. The wheat however has continued to suffer, partly by the rust, but cheifly by the rot. In the lower country the damage is said to be very great. In this quarter I think very saving crops will be made; perhaps as much as would be called a good crop in ordinary years. Several fields I examined yesterday, will I am confident not lose as much by the late bad weather, as they had gained beyond the medium fecundity by the previous influence of the season. I have not heard from Albemarle, but have no reason to doubt that it has as good fare as its neighbour county. The harvest will commence in two or three days here.
My imagination has hunted thro’ the whole State without being able to find a single character fitted for the mission to N. O. Young Marshal seems to possess some of the qualifications, but there would be objections of several sorts to him. In general the men of understanding in this Country are either preoccupied or too little acquainted with the world in the sense necessary for such functions. As a mercantile mask would be politic, the difficulty of providing a man here is the greater.
My plows I find have been finished & forwarded. They are not meant so much as innovations here, as models of a proper execution. One of them is the common barr share, the other a plow preferred in the practice of Dr. Logan. I have Tull & have noticed superficially that you allude to. We are not yet ripe for such nice work. In a former letter I asked the favor of you to see to the re-payment of the price, and must still rely on your goodness for that purpose. The price will be made known by Billey. Yrs. always & affy.
J. M. Jr.
